13-4522
    Lin v. Lynch                                                                  BIA
                                                                             Cheng, IJ
                                                                          A200 921 143
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 11th day of May, two thousand sixteen.

    PRESENT:
             ROSEMARY S. POOLER,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    BIXIAN LIN,
             Petitioner,

                   v.                                      13-4522
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________


    FOR PETITIONER:         Robert Tsigler, Law Offices of Yu &
                            Associates, PLLC, New York, N.Y.



             *
          Loretta E. Lynch is automatically substituted as the
    respondent in this case pursuant to Federal Rule of
    Appellate Procedure 43(c)(2).
FOR RESPONDENT:   Stuart F. Delery, Assistant Attorney
                  General; Holly M. Smith, Senior
                  Litigation Counsel; Edward C. Durant,
                  Attorney, Office of Immigration
                  Litigation, United States Department of
                  Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Bixian Lin, a native and citizen of the

People’s Republic of China, seeks review of a November 7,

2013 order of the BIA affirming the May 29, 2012 decision of

an Immigration Judge (“IJ”), which denied asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Bixian Lin, No. A200 921 143

(B.I.A. Nov. 7, 2013), aff’g No. A200 921 143 (Immig. Ct.

N.Y. City May 29, 2012).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA.   See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

                                2
    Lin claims that she fears Chinese authorities will

persecute her if she returns to China because she is a

member of the China Democracy Party.   However, the agency

did not err in concluding that Lin’s fear of future

persecution was not objectively reasonable.    Lin did not

allege past persecution, and thus was required either to

show that she would be singled out individually for

persecution, or that the Chinese government engaged in a

pattern or practice of persecuting similarly situated

persons.   8 C.F.R. § 1208.13(b)(2)(iii).

    Contrary to Lin’s assertion on appeal, the BIA properly

reviewed the IJ’s findings regarding the likelihood of

future events occurring for clear error.    See Hui Lin Huang

v. Holder, 677 F.3d 130, 134-35 (2d Cir. 2012).

    Substantial evidence supports the agency’s

determination that Lin failed to establish a pattern or

practice of persecution of similarly situated individuals.

The record is devoid of evidence that the Chinese government

persecutes individuals similarly situated to Lin, that is,

low-level pro-democracy activists whose activism occurs only

abroad.    See Santoso v. Holder, 580 F.3d 110, 112 (2d Cir.

2009).


                               3
    Nor did the agency err in concluding that Lin did not

establish an objectively reasonable fear that she would be

singled out for harm.   The only individualized evidence she

offered that the Chinese government knows of her pro-

democracy activism is an unsworn letter from her father, an

interested witness not subject to cross-examination.    This

was permissibly discounted by the agency.   Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2005); see

also Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir.

2005).

    Since Lin did not meet her lower burden of establishing

eligibility for asylum and since her claims for withholding

of removal and CAT relief rely on the same arguments as her

asylum claim, she cannot meet the higher standard required

to show entitlement to these other forms of relief.     See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 156 (2d Cir. 2008).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4